Adams, Deputy Attorney General,
—This department is in receipt of your request for an opinion with regard to the meaning of the term “elementary teacher”, as used in clauses 1, 2 and 3 of sec. 1209.1 of the Act of May 29, 1945, P. L. 111, 24 PS §1163.1 et seq.
This act amends the School Code of May 18, 1911, P. L. 309, by adding a new section. It prescribes minimum salaries and increments for teachers employed in the various school districts, and authorizes you to withhold the payment of moneys due school districts when such school districts fail to pay the members of their teaching and supervisory staffs the full amount of salaries and increments.
*476Clauses 1, 2 and 3 of see. 1209.1 reads :
“The minimum salaries of all teachers, supervisors, principals and superintendents in the public schools of the Commonwealth, except as otherwise hereinafter provided, shall be paid by the several classes of districts in which such persons are employed in accordance with the following schedules:
“Districts of the first class
“1. Elementary teachers, minimum annual salary, one thousand four hundred dollars ($1,400), minimum annual increment, one hundred dollars ($100), minimum number of increments thirteen (13); junior high school and special class teachers, minimum annual salary, one thousand eight hundred dollars ($1,800), minimum annual increment, one hundred twenty dollars ($120), minimum number of increments ten (10); high school teachers and vocational school teachers, minimum annual salary, two thousand dollars ($2,-000), minimum annual increment, one hundred seventy-five dollars ($175), minimum number of increments eight (8); supervisors, minimum annual salary, two thousand dollars ($2,000), minimum annual increment, one hundred dollars ($100), minimum number of increments ten (10); elementary principals, minimum annual salary, two thousand three hundred dollars ($2,300), minimum annual increment, one hundred seventy dollars ($170), minimum number of increments ten (10); all other principals, except as herein otherwise provided, minimum annual salary four thousand dollars ($4,000), minimum annual increment two hundred fifty dollars ($250), minimum number of increments four (4).
“Districts of the second class
“2. Elementary teachers, minimum annual salary, one thousand four hundred dollars ($1,400), minimum annual increment, one hundred dollars ($100), minimum number of increments nine (9); high school teachers, minimum annual salary, one thousand six *477hundred dollars ($1,600), minimum annual increment, one hundred dollars ($100), minimum number of increments, nine (9); supervisors, minimum annual salary, one thousand six hundred dollars ($1,600), minimum annual increment, one hundred dollars ($100), minimum number of increments, eight (8); elementary principals, minimum annual salary, two thousand two hundred dollars ($2,200), minimum annual increment, one hundred dollars ($100), minimum number of increments, five (5); high school principals, minimum annual salary, three thousand dollars ($3,000), minimum annual increment, one hundred twenty-five dollars ($125), minimum number of increments, eight (8).
“Districts of the third and fourth classes
“3. Teachers, minimum annual salary, one thousand four hundred dollars ($1,400), minimum annual increment, one hundred dollars ($100), minimum number of increments, seven (7); principals, having less than twenty-five (25) teachers under their supervision, and who devote one-half or more of their time to supervision and administration, minimum annual salary, two thousand dollars ($2,000), minimum annual increment, one hundred dollars ($100), minimum number of increments, five (5); principals, having twenty-five (25) or more teachers under their supervision, and who devote one-half or more of their time to supervision and administration, minimum annual salary, two thousand two hundred dollars ($2,200), mim'Trmm annual increment, one hundred dollars ($100), minimum number of increments, five (5); supervising principals, having less than twenty-five (25) teachers under their supervision, minimum annual salary, two thousand four hundred dollars ($2,400), minimum annual increment, one hundred dollars ($100), minimum number of increments, five (5); supervising principals, having twenty-five (25) or more teachers under their supervision, minimum annual salary, two thousand eight hundred dollars *478($2,800), minimum annual increment, one hundred dollars ($100), minipium number of increments, five (5).”
Clause 6 of the same section reads:
“The term ‘teacher’ as used in these amendments shall include all professional employes and temporary professional employes who devote fifty per centum (50%) of their time, or more, to teaching or other direct educational activities, such as class room teachers, demonstration teachers, museum teachers, counselors, librarians, school nurses, dental hygienists, home and school visitors, and other similar professional employes and temporary professional employes, certificated in accordance with the qualifications established by the State Council of Education.”
The question is: Does the term “elementary teachers”, as used in clauses 1, 2 and 3, as above set forth, mean teachers in the elementary schools, and also those other individuals named in clause 6, such as counselors, librarians, school nurses, dental hygienists and home and school visitors, some of whom we do not ordinarily think of as teachers; or is the term to be restricted to teachers in elementary schools, exclusive of the others named in clause 6?
It is to be noted that the term “teacher”, in clause 6 is to be limited in its application to the Act of May 29, 1945, supra. In other words, it is to be given a special meaning in this act. This meaning includes those individuals designated as professional employes and temporary professional employes.
Section 1201 of the School Code of May 18, 1911, P. L. 309, as amended by the Act of May 2,1945, P. L. 371, 24 PS §1121, defines the term “professional employe” as including:
“. .■ . teachers, supervisors, supervising principals, principals, directors of vocational education, dental hygienists, visiting teachers, school secretaries, the selection of whom is on the basis of merit as determined by eligibility lists, school nurses who are certified as *479teachers and any regular full-time employe of a school district who is duly certified as a teacher.”
It also defines the term “temporary professional employe” as meaning:
“. . . any individual who has been employed to perform, for a limited time, the duties of a newly created position or of a regular professional employe whose services have been terminated by death, resignation, suspension or removal.”
By comparison, it will be seen that the definition set forth in clause 6 of section 1209.1 of the Act of May 29, 1945, supra, is a broader term than the terms “professional employe” and “temporary professional employe”, as defined in the School Code. It is well known that the general intent of the Act of 1945 was to increase the salaries of school teachers. While these increases were classified, first, according to districts, and secondly, to types of schools in which the instruction was being given, there appears neither in the legislation, nor in the legislative history, anything which would indicate that these increases were to be limited to certain classes of teachers. Neither the law, nor the legislative history indicates that the General Assembly intended to favor or discriminate against any particular class of teacher.
Section 33 of the Statutory Construction Act of May 28, 1937, P. L. 1019, 46 PS §533, provides that “Words and phrases shall be construed . . . according to their common and approved usage; . . .”
Applying the definition of “teacher” in clause 6 of the same section, as above set forth, we must give to the phrase “teacher in the elementary schools” the meaning which the General Assembly provided should be given to it. Certainly, the General Assembly had a definite purpose in mind when it gave to the word “teacher” a meaning which would apply specifically to these amendments. The Statutory Construction Act, supra, commands us that the object of all interpreta*480tion and construction of law is to extend and effectuate the intention of the Legislature,' and further that it is presumed that the Legislature intended the entire statute to be effective and certain.
We are, therefore, of the opinion, and you are accordingly advised, that the phrase “elementary teacher”, as used in clauses 1,2 and 3 of section 1209.1 of the Act of May 29, 1945, P. L. 1112, means a teacher in the elementary schools, and is to be interpreted in the light of the definition of “teacher” in clause 6 of the same section of the act.